     Case 2:18-cv-01069-MCE-EFB Document 93 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    E*HEALTHLINE.COM, INC., a Delaware               No. 2:18-cv-1069-MCE-EFB
      corporation,
12
                        Plaintiff,
13                                                     ORDER
             v.
14
      PHARMANIAGA BERHAD, and
15    MODERN INDUSTRIAL INVESTMENT
      HOLDING GROUP COMPANY
16    LIMITED,
17                      Defendants.
18

19          Plaintiff’s motion for default judgment against Modern Industrial Investment Holding

20   Group Company Limited (“Modern”) was submitted for decision without oral argument by the

21   magistrate judge on February 25, 2020. The matter was referred to a United States Magistrate

22   Judge pursuant to Local Rule 302(c)(19) and 28 U.S.C. § 636(b)(1).

23          On September 11, 2020, the magistrate judge filed findings and recommendations herein

24   which contained notice to the parties that any objections to the findings and recommendations

25   were to be filed within fourteen days. Plaintiff filed objections on September 24, 2020, and they

26   were considered by the undersigned.

27          This Court reviews de novo those portions of the proposed findings of fact to which

28   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
                                                      1
     Case 2:18-cv-01069-MCE-EFB Document 93 Filed 10/05/20 Page 2 of 2

 1   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As
 2   to any portion of the proposed findings of fact to which no objection has been made, the court
 3   assumes its correctness and decides the motions on the applicable law. See Orand v. United
 4   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
 5   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
 6           The Court has reviewed the applicable legal standards and, good cause appearing,
 7   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.
 8           Accordingly, IT IS HEREBY ORDERED that:
 9           1. The Findings and Recommendations filed September 11, 2020, are ADOPTED in full.
10           2. Plaintiff’s motion for default judgment (ECF No. 81) is DENIED for lack of personal
11   jurisdiction.
12           3. Having determined that this Court lacks jurisdiction over Plaintiff’s claims against
13   Modern, that Defendant is hereby DISMISSED without prejudice.
14           4. The Clerk of the Court is directed to close this case.
15           IT IS SO ORDERED.
16   Dated: October 4, 2020
17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
